The Chancellor.
The parties not requesting to be heard in oral argument, I directed that they submit briefs. The complainant has submitted a brief, but the defendant has not. He does not desire to do so.
The case of Trustees of Baptist Church v. Laird, 10 Del. Ch. 118, 85 Atl. 1082, controls this one. Indeed the facts in the pending cause present a stronger case for the complainant than do those in the cited one. Here the property, in the event it ceased to be used for a regular Baptist Church, was to go to the Delaware Baptist Union “for the benefit of the Baptist Denomination.” There was no such limitation over in the event of termination of purpose in the Laird Case. The benefit of the Baptist denomina*267tian could be served by a sale of the property and the securing of cash. The continued use of the land as a site for a church building is not the sole manner in which the benefit of that denomination can be served. The recital in one of the deeds of confirmation shows that the proceeds in fact went to the erection of another church for that denomination. The conveyance to Lichtenstein therefore appears clearly to have been for the purpose of benefiting the Baptist denomination. What was actually done with the property illustrates one of the many possible ways in which a sale could be of benefit to that denomination.
On the showing made by the bill and answer, a decree should be entered for the complainant.